DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10, 19, 21-24) in the reply filed on 7/26/2022 is acknowledged.  
The traversal is on the ground(s) that there was NOT an undue burden on Examiner in examination of Groups I-III together since all three of these inventions require a step of 3D printing materials to make a device and such a device falls within the subject matter of B33Y10/100.
This is not found persuasive because B29D35/122 is directed to the production of soles for footwear regardless of the method and such a method would require searching different classifications including B29D35/122 and different text searches to search the separate inventions.  Since there is a separate classification and a search burden among the different inventions, restriction is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18, 20, 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/2022.
WARNING
Applicant is advised that should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 2, it is unclear, vague and indefinite as to whether the parenthetical reference to the 3D dots is required to meet the claimed subject matter or not as it appears that the recited particles already meets the claimed 3D dots.  This leaves the claims open to multiple interpretations as to whether the disclosure of the cited prior art is required to recite particles or 3D particles or dots or 3D dots or some other structure(s).
For the purposes of compact prosecution, Examiner has interpreted that the claim requires print particles and disclosure therefore but not disclosure of 3D dots. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield (US 2015/0052781).
Regarding claim 1, Hatfield discloses: a method of making a device (see shoe / footwear sole of [0036]) by a 3D printing process (see additive manufacturing of 0036]) the method comprising a step of excluding during the process, printing in one or more defined areas (see voids which are internal sipes of [0032]), the at least one internal sipe being defined by two opposing surfaces (see flex grooves of cited portion) and slide against each other when said device is in a load condition (it is not a method of using the shoe, it is a method of manufacturing the shoe and a step of use of the completed shoe is not positively recited – the internal sipe(s) of Hatfield are interpreted as meeting the claimed subject matter – capable of sliding as an intended use of the manufactured structure – internal sipes slide against each other as capable of), as viewed in a single plane cross-section (see Fig. 7A which is interpreted as a cross-section with multiple sipes that is capable of meeting the claimed subject matter).	Regarding claim 3, Hatfield teaches wherein the device is a sole (see sole of abs) for footwear.
Regarding claim 4, Hatfield teaches: wherein the sole for footwear has a section with a structure having inner and outer surfaces (see interior and exterior surfaces of the sole of [0006]) that are curved (see curved of [0006]), as viewed in a frontal plane cross-sections when the sole for footwear is in an unloaded condition (see [0077] and Fig. 1F).
Regarding claim 5, Hatfield discloses: wherein the sole for footwear has a curved section with a structure (see interior surface 102i of [0068] and Fig. 1F – while the drawings are not considered to scale the layer is shown as having a relatively constant thickness and disclosed as such) having a uniform thickness as measured in frontal plane cross-sections wen the sole for footwear is in an unloaded condition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 2015/0052781) and further in view of Sanchez (US 2012/0186101).
Regarding claim 7, Hatfield does not disclose: wherein the at least one internal sipe is formed in a footwear sole or other device with configurable structures that can be controlled by or through a smartphone or other mobile digital computer.
In the same field of endeavor of shoe insoles (see title, abs), Sanchez discloses: wherein the at least one internal sipe is formed in a footwear sole (see shoe insole of [0001] & [0005]) with configurable structures (see Bluetooth controller, vibrating motors and rechargeable battery integrated into the footwear sole of [0005]) that can be controlled by or through a smartphone ([0005]).
To add the structures controllable through a smartphone of Sanchez to the sole / footwear of Hatfield had the benefit that it allowed for the insoles that can vibrate and massage the feet to be convenient and inconspicuous at work ([0003]).
It would have been obvious to one of ordinary skill in the art to combine the structures of Sanchez to the sole / footwear of Hatfield to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the footwear insoles to vibrate and massage the feet as convenient and inconspicuous at work.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 2015/0052781) and further in view of Hatfield 2 (US 2005/0076536).
Regarding claim 8, Hatfield does not disclose wherein the method forms at least two internal sipes in the device.
In the same field of endeavor of shoe insole design as Hatfield (see title, abs), Hatfield 2 discloses: wherein there are plural sipes in the device (see sipes of [0067]).
To add the plural sipes of Hatfield 2 to the shoe insole of Hatfield had the benefit that it allowed for the increased flexibility of the sole ([0067]).
It would have been obvious to one of ordinary skill in the art to combine the plural sipes of Hatfield 2 with the show insole of Hatfield to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased flexibility of the sole.

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield (US 2015/0052781) and further in view of Lawless (US 2017/0042288).
Regarding claim 9, Hatfield does not disclose: wherein the method forms at least four internal sipes.
In the same field of endeavor of shoe insole design as Hatfield (see title, abs), Lawless discloses: four sipes in an insole ([0072]).
To combine the four sipes of Lawless in the additive manufacturing method of Hatfield had the benefit that it improved / modified the flexibility of the sole structure ([0072]) and would have been considered a result-effective variable before the effective filing date.
It would have been obvious to one of ordinary skill in the art to combine the four sipes of Lawless with the additive manufacturing method of Hatfield to arrive at the claimed invention before the effective filing date because doing so was a result-effective variable with the flexibility of the sole structure.
Regarding claim 10, 19: Hatfield does not disclose: wherein the method forms at least six internal sipes.
In the same field of endeavor of shoe insole design as Hatfield (see title, abs), Lawless discloses: four sipes in an insole ([0072]).
To optimize the number of sipes of Lawless in the additive manufacturing method of Hatfield had the benefit that it improved / modified the flexibility of the sole structure ([0072]) and would have been considered a result-effective variable before the effective filing date.
It would have been obvious to one of ordinary skill in the art to combine the optimization of sipes number of Lawless with the additive manufacturing method of Hatfield to arrive at the claimed invention before the effective filing date because doing so was a result-effective variable with the flexibility of the sole structure.
Allowable Subject Matter
Claims 2, 6, 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2: Hatfield nor any prior art available discloses:
“wherein during the 3D printing process the at least one internal sipe is formed by the exclusion of one or more print particles in many layers of the device, as viewed in a single plane cross-section”.
While Hatfield shows sipes it does not teach this process for their creation by an additive manufacturing method and therefore, claim 2 is deemed allowable.
Since claims 21-23 depend from allowable claim 2, these claims are also deemed allowable.
Regarding claim 6, 23-24: Hatfield nor any prior art available teaches / discloses / renders obvious: “wherein the at least one internal sipe is created by the exclusion during the 3D printing process of at least one or two or three or four or more layers of material”.
Since Hatfield nor any prior art available discloses the creation of sipes by void exclusion in additive manufacturing methods, the creation of such sipes by void exclusion of multiple layers is also deemed allowable in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743